Per Curiam.
The defendant has been convicted of having in his possession for distribution certain printed matter which appears from the record to be blatantly and notoriously obscene. There is ample evidence to sustain the conviction. No technical question was raised on the trial by the defendant as to the form of the indictment, the one issue upon which the parties submitted the case to the trial court being the issue of fact as to whether the defendant knew of the filthy character of the matter. There was no question raised but that the prints contained obscene matter or that there was any distinction between the prints in evidence and the other plates. The trial court was particular to question the counsel for *237the defendant as to the point at issue, the court saying: “ The point, as I understand it, you make from the very beginning of the case is that this defendant did not know what was in the bundles. Mr. Posner: In addition, that the possession that is contemplated by the section must be proved to be such possession as was voluntary and with knowledge. The Court: The knowledge is the principal thing. Mr. Posner: And the voluntary possession. The Court: The only defense I see is that this matter was handed into his hands without him knowing what it was. Mr. Posner: Without his knowing as to the contents. The Court: Without his knowledge 'as to the contents. The motion will be denied and the defendant found guilty. Mr. Posner: I respectfully except.”
On the issue of fact as to whether the defendant knew what the plates contained, the People proved that the defendant received this printing job from an unknown man who delivered to him the plates and the paper; that the work was to cost $1,200 and that the defendant received only $150 in cash without any knowledge,- if his statement is to be believed, as to where he was to obtain the remaining $1,050 for the job. In addition he was not engaged in the business of bookprinting, as this was the only book he had printed. Furthermore, the person whom he had engaged to do the printing for him testified that the reason he received the job was because he had accidentally met the defendant in the subway station and had told the defendant that he was slack of work, and the defendant said to him “ maybe I can do something for you,” and later called him up and said he had a big job for him. Yet this man, who, according to his own testimony, was slack of work, testified that he did the work on Saturday afternoons and after hours. All this testimony and the reasonable inferences therefrom went unanswered. The defendant did not take the stand.
The judgment appealed from should be affirmed.
Finch, Merrell and Martin, JJ., concur; Proskatjer and McAvoy, JJ., dissent.